Exhibit 10.4

Execution Version

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated effective as of
May 25, 2012, by and among Lighting Science Group Corporation (the “Company”),
and RW LSG Holdings LLC and RW LSG Management Holdings LLC (collectively with
their respective successors, assigns and transferees, the “Holders”). In
consideration of the mutual promises herein contained, and other consideration,
the receipt and adequacy of which hereby is acknowledged, the parties hereto
agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

1.1 “Affiliate” means, with respect to any specified person, a person that
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, the person specified.

1.2 “Agreement” shall have the meaning set forth in the Preamble; provided, that
it shall also include any amendments, restatements, supplements or modifications
from time to time.

1.3 “Blue Sky Laws” shall have the meaning set forth in Section 5.2(d).

1.4 “Commission” means the Securities and Exchange Commission, or any other
federal agency then administering the Securities Act or the Exchange Act.

1.5 “Common Stock” means the common stock, par value $0.001 per share, of the
Company.

1.6 “Company” shall have the meaning set forth in the Preamble.

1.7 “Company Shares” shall have the meaning set forth in Section 3.2(a)(i).

1.8 “Demand Holders” shall have the meaning set forth in Section 2.1.

1.9 “Demand Registration” shall have the meaning set forth in Section 2.1.

1.10 “Demand Shares” shall have the meaning set forth in Section 3.2(a)(ii).

1.11 “Equity Securities” shall mean (i) any capital stock or other share
capital; (ii) any securities directly or indirectly convertible into or
exchangeable for any capital stock or other share capital or containing any
profit participation features; (iii) any rights or options directly or
indirectly to subscribe for or to purchase any capital stock, other share
capital or securities containing any profit participation features or to
subscribe for or to purchase any securities directly or indirectly convertible
into or exchangeable for any capital stock, other share capital or securities
containing any profit participation features; or (iv) any securities issued or
issuable with respect to the securities referred to in clauses (i) through
(iii) above in connection with a combination of shares, exchange,
recapitalization, merger, consolidation or other reorganization.



--------------------------------------------------------------------------------

1.12 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder, all as the same
shall be in effect at that time.

1.13 “Existing Offering” shall have the meaning set forth in Section 2.6.

1.14 “Following Holdback Period” shall have the meaning set forth in
Section 8.1.

1.15 “Form S-3” shall have the meaning set forth in Section 4.1(a).

1.15 “Form S-3 Registration” shall have the meaning set forth in Section 4.1(a).

1.16 “Geveran Shares” shall mean all of the securities that could be requested
to be included in any registration pursuant to that certain Registration Rights
Agreement, dated as of June 6, 2011, by and between the Company and Geveran
Investments Ltd.

1.17 “Holdback Extension” shall have the meaning set forth in Section 8.1.

1.18 “Holder Indemnified Party” shall have the meaning set forth in Section 6.1.

1.19 “Holders” shall have the meaning set forth in the Preamble.

1.20 “Home Depot Shares” shall mean all of the securities that could be
requested to be included in any registration pursuant to that certain
Registration Rights Agreement, dated as of January 14, 2011, by and between the
Company and The Home Depot, Inc.

1.21 “Indemnified Party” shall have the meaning set forth in Section 6.3.

1.22 “Indemnifying Party” shall have the meaning set forth in Section 6.3.

1.23 “Inspectors” shall have the meaning set forth in Section 5.2(l).

1.24 “Joint Demand Registration” shall have the meaning set forth in
Section 2.3.

1.25 “Joint Notice” shall have the meaning set forth in Section 2.3.

1.26 “Majority-In-Interest” shall have the meaning set forth in Section 2.1.

 

2



--------------------------------------------------------------------------------

1.27 “Maximum Number of Securities” shall have the meaning set forth in
Section 3.2(a).

1.28 “Marketed Underwritten Shelf Take-Down” means an Underwritten Shelf
Take-Down involving a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by one or more Underwriters.

1.29 “Non-Marketed Underwritten Shelf Take-Down” means any Underwritten Shelf
Take-Down that does not constitute a Marketed Underwritten Shelf Take-Down.

1.30 “Pegasus Shares” shall mean all of the securities that could be requested
to be included in any registration pursuant to Pegasus Registration Rights
Agreement (as defined below).

1.31 “Pegasus Registration Rights Agreement” shall mean the Amended and Restated
Registration Rights Agreement dated January 23, 2009, as further amended as of
May 25, 2012, by and between the Company and Pegasus Partners IV, L.P.

1.32 “Piggy-Back Registration” shall have the meaning set forth in
Section 3.1(b).

1.33 “Preferred Shares” shall mean those certain shares of Series H Convertible
Preferred Stock of the Company.

1.34 “Public Offering” means the sale of the Company’s Common Stock for cash to
the public pursuant to an effective Registration Statement filed under the
Securities Act.

1.35 “QPO Holdback Period” shall have the meaning set forth in Section 8.1.

1.36 “Qualified Public Offering” means the sale of the Company’s Common Stock
for cash to the public pursuant to an effective Registration Statement filed
under the Securities Act, such sale to be pursuant to a firmly committed
underwritten Public Offering of the Common Stock on The NASDAQ Stock Market or
the New York Stock Exchange, where (a) the gross proceeds received by the
Company and any selling stockholders in the offering are no less than
$100,000,000 and (b) the market capitalization of the Company immediately after
consummation of the offering is no less than $500,000,000.

1.37 “Recipients” shall have the meaning set forth in Section 2.3.

1.38 “Records” shall have the meaning set forth in Section 5.2(l).

1.39 “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
Registration Statement.

1.40 “Registration Period.” Shall have the meaning set forth in Section 9.

 

3



--------------------------------------------------------------------------------

1.41 “Registrable Securities” means (a) all shares of Common Stock issuable or
issued upon conversion of the Preferred Shares and/or the exercise of the
Warrant, or acquired at any time hereafter if at such time the Holder holds
Registrable Securities, (b) all shares of Common Stock owned or held by, or
issuable or issued upon conversion of the Preferred Shares and/or the exercise
of the Warrant, to a transferee of the Holder to whom rights, duties and
obligations under this Agreement are assigned in accordance with Section 10.1,
and (c) any other shares of Common Stock issued (or issuable upon or the
exercise of any right or other security which is issued) pursuant to a dividend,
distribution, stock split, exchange, combination of shares, recapitalization,
merger, conversion, consolidation or other similar transaction, or as a
replacement of the Preferred Shares, the Warrant, or Common Stock issued upon
conversion of the Preferred Shares and/or the exercise of the Warrant; provided,
that as to any particular Registrable Securities, such securities shall cease to
be Registrable Securities when: (i) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged
pursuant to such Registration Statement; (ii) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (iii) such securities shall have ceased to be outstanding; or
(iv) with respect to any Holder, the first date upon which all such securities
owned by such Holder are saleable in a single sale under Rule 144 without regard
to any volume limitation or manner of sale requirements under Rule 144.

1.42 “Registration Expenses” shall mean all costs and expenses incurred in
connection with a registration under Section 2, Section 3 or Section 4 hereof
and all expenses incurred in performing or complying with its other obligations
under this Agreement, whether or not the Registration Statement becomes
effective, including, (i) all registration and filing fees; (ii) fees and
expenses of compliance with securities or Blue Sky Laws (including fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) the Company’s internal
expenses (including all salaries and expenses of its officers and employees);
(v) the fees and expenses incurred in connection with the listing of the
Registrable Securities; (vi) Financial Industry Regulatory Authority, Inc. fees;
(vii) fees and disbursements of counsel for the Company and fees and expenses
for independent certified public accountants retained by the Company (including
the expenses or costs associated with the delivery of any opinions or “comfort
letters”); (viii) the fees and expenses of any special experts retained by the
Company in connection with such registration and (ix) the fees and expenses of
one legal counsel selected by the Holders of a Majority-In-Interest of the
Registrable Securities included in such registration. The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the holders thereof, which
underwriting discounts or selling commissions shall be borne by such holders.
Additionally, in an underwritten offering, all selling stockholders and the
Company shall bear the expenses of the Underwriter pro rata in proportion to the
respective amount of shares each is selling in such offering.

1.43 “Registration Statement” means a registration statement filed by the
Company with the Commission in compliance with the Securities Act and the rules
and regulations promulgated thereunder for a public offering and sale of
Registrable Securities (other than a registration statement on Form S-4 or Form
S-8).

 

4



--------------------------------------------------------------------------------

1.44 “Riverwood” means, collectively, RW LSG Holdings LLC, RW LSG Management
Holdings LLC and any transferee of either that is an Affiliate of such person to
whom rights, duties and obligations under this Agreement are assigned in
accordance with Section 10.1 of this Agreement; provided, that any such
transferee that ceases to hold Registrable Securities shall no longer be
“Riverwood.”

1.45 “Riverwood Shares” shall have the meaning set forth in Section 2.3.

1.46 “Rule 144” means Rule 144 of the Securities Act or any successor provision
promulgated by the Commission.

1.47 “Sale Transaction” shall have the meaning set forth in Section 8.1.

1.48 “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, all as the same shall
be in effect at the time.

1.49 “SEC” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

1.50 “Selling Demanding Holder” shall have the meaning set forth in Section 2.1.

1.51 “Senders” shall have the meaning set forth in Section 2.3.

1.52 “Shelf Take-Down” shall have the meaning set forth in Section 4.1(b).

1.53 “Underwriter” means a securities dealer who purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer’s market-making activities.

1.54 “Underwritten Shelf Take-Down” means a Shelf Take-Down which, at the
request of the Demand Holder, is to be in the form of a registration in which
securities of the Company are sold to an Underwriter or Underwriters on a firm
commitment basis for reoffering to the public.

1.55 “Warrant” shall mean that certain Warrant to Purchase Common Stock issued
to RW LSG Management Holdings LLC on May 25, 2012.

 

  2. Demand Registration.

2.1 Request for Demand Registration. At any time and from time to time after a
Qualified Public Offering, (x) Riverwood so long as it holds Registrable
Securities, and therafter, (y) Holders of a majority-in-interest of the
Registrable Securities (determined on a fully

 

5



--------------------------------------------------------------------------------

diluted basis) held by all Holders (the “Majority-In-Interest”) (the persons in
clauses (x) and (y) are referred to as the “Demand Holders”) may make a written
demand for registration under the Securities Act of all or part of their
Registrable Securities (a “Demand Registration”). Any demand for a Demand
Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) and plan of distribution thereof.
The Company shall promptly notify all other Holders of Registrable Securities of
such demand, and each such holder that wishes to include all or a portion of
such Holder’s Registrable Securities in the Demand Registration (each such
Holder including Registrable Securities in such registration, a “Selling
Demanding Holder”) shall so notify the Company within fifteen (15) days after
the receipt by the Holder of the notice from the Company. Upon any such request,
the Selling Demanding Holders shall be entitled to have their Registrable
Securities included in the Demand Registration, subject to Section 2.8 and the
provisos set forth in the first sentence of Section 2.2.

2.2 Form of Registration Statement. The Company shall, as expeditiously as
possible and in any event within sixty (60) days after receipt of a request for
a Demand Registration pursuant to Section 2.1, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) and plan of distribution
thereof; provided, that the Company shall have the right to defer any Demand
Registration for up to thirty (30) days, and any Piggy-Back Registration for
such period as may be applicable to deferment of any demand registration to
which such Piggy-Back Registration relates, in each case if the Company shall
furnish to the holders a certificate signed by the Chief Executive Officer or
Chairman of the Board of the Company stating that, in the good faith judgment of
the Board of Directors of the Company, it would be materially detrimental to the
Company and its stockholders for such Registration Statement to be effected at
such time; provided, further, that the Company shall not have the right to
exercise the right set forth in the immediately preceding proviso more than once
in any 365-day period in respect of a Demand Registration hereunder. In
addition, the Company may elect to register for resale shares of Common Stock
held by other security holders of the Company, so long as (i) the Registrable
Securities of the Selling Demand Holders to be registered will not be reduced
thereby; (ii) if such registration is an underwritten offering, such other
security holders agree in writing to sell the Common Stock on the same terms and
conditions as apply to the Registrable Securities being sold by the Holders,
(iii) any Common Stock held by other security holders of the Company to be
registered for resale and/or resold will not, in the opinion of the managing
Underwriter(s) adversely affect the proposed offering price, the timing, the
distribution method, or the probability of success of such offering of the
Registrable Securities being sold; and (iv) the Company will be responsible for
any and all costs (including reasonable attorneys’ fees) incurred by the Selling
Demand Holders arising out of the registration of such other security holder’s
Common Stock. The Demand Holder shall be entitled to select counsel for the
Selling Demand Holders.

2.3 Joint Demand Registration. Notwithstanding anything to the contrary in this
Agreement, prior to a person making a demand for a Demand Registration under
either the Pegasus Registration Rights Agreement or this Agreement, as
applicable, subsequent to the first Qualified Public Offering, such person shall
provide notice (with the information required by Section 3.1(a) hereof or by
Section 2.2 of the Pegasus Registration Rights Agreement,

 

6



--------------------------------------------------------------------------------

respectively), in the case of a demand proposed to be made under the Pegasus
Registration Rights Agreement, to the persons with demand registration rights
under this Agreement, or, in the case of a demand proposed to be made under this
Agreement, to the persons with demand registration rights under the Pegasus
Registration Rights Agreement (the persons receiving such notice, the
“Recipients” and the persons sending such notice, the “Senders”). Within 10
business days of receiving such notice, the Recipients may give written notice
(the “Joint Notice”) to the Senders that the Recipients have chosen that such
registration be conducted as a joint demand registration (“Joint Demand
Registration”) of both the Pegasus Shares and the Registrable Securities (for
purposes of this Section 2.3, the “Riverwood Shares”). If the Joint Notice is
timely given to the Senders, the Recipients and Senders shall together present a
joint demand for a Joint Demand Registration to the Company. A Joint Demand
Registration will not count against the maximum number of Demand Registrations
permitted by Section 2.5. Upon election of a Joint Demand Registration, the
Selling Demanding Holders of Riverwood Shares as a group and the Demanding
Holders (as defined in the Pegasus Registration Rights Agreement) of Pegasus
Shares as a group requesting securities to be included on such Joint Demand
Registration shall have the right to include an equal number of shares if the
offering is underwritten and the managing underwriter or underwriters for the
Joint Demand Registration advises that the dollar amount or number of securities
requested to be included exceeds the maximum dollar amount or maximum number of
securities that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method or the probability
of success of such offering. For the avoidance of doubt, any shares requested to
be included by other holders pursuant to contractual rights would only be
included in the registration after all of the requested Riverwood Shares and
Pegasus Shares were included in such registration. Selection of counsel for
Selling Demanding Holders of Riverwood Shares and the Demanding Holders of
Pegasus Shares shall be a joint decision. Should an Underwritten Shelf Takedown
be requested with respect to Pegasus Shares or Riverwood Shares, the rights to
be included in such Underwritten Shelf Takedown shall be the same as if it were
the first demand registration after a Qualified Public Offering.

2.4 Effecting the Registration Statement. The Company shall use reasonable best
efforts to cause the Registration Statement filed pursuant to this Section 2 to
become effective as soon as possible following the filing thereof, and shall use
reasonable best efforts to keep such Registration Statement in effect and
maintain compliance with all securities laws until the end of the Registration
Period (as defined below). A registration will not count as a Demand
Registration for purposes of Section 2.5 until the Registration Statement filed
with the Commission with respect to such Demand Registration registering all of
the Registrable Securities specified in the notice received pursuant to
Section 2.1, determined on the basis described in Sections 2.1 and 2.2, has been
declared effective and the Company has complied with all of its obligations
under this Agreement with respect thereto; provided, that if, after such
Registration Statement has been declared effective, the offering of Registrable
Securities pursuant to a Demand Registration is interfered with by any stop
order or injunction of the Commission or any other governmental agency or court,
the Registration Statement with respect to such Demand Registration will be
deemed not to have been declared effective, unless and until: (i) such stop
order or injunction is removed, rescinded or otherwise terminated, and
(ii) Riverwood or a Majority-In-Interest of the Demanding Holders thereafter
elect to continue the offering; provided, further, that the Company shall not be
obligated to file a second Registration Statement until a Registration Statement
that has been filed is counted as a Demand Registration or is terminated

 

7



--------------------------------------------------------------------------------

2.5 Number of Demands. Subject to Section 2.8, the Company shall only be
obligated under this Section 2 to effect an aggregate of three (3) Demand
Registrations for any and all Holders, unless the Company breaches its
obligations under Sections 2.2, 2.3 or 5.2(b), (c), (d), (e), (f), (g)(iii),
(g)(iv), (i), (j), (k), (l) and (m).

2.6 Delay due to Underwritten Offering. If, following receiving a demand for a
Demand Registration pursuant to Section 2.1, the Company has already begun
registering securities (with respect to a primary or secondary offering)
pursuant to an underwritten public offering (an “Existing Offering”) and in the
good faith judgment of the managing Underwriter of the Existing Offering, the
registration of the Registrable Securities pursuant to such demand or the resale
of the Registrable Securities pursuant thereto would interfere with the
Underwriter’s successful marketing of the Existing Offering, the Company may, by
giving prompt written notice to the Holders making such demand, delay the
registration of the Registrable Securities pursuant to such demand or any resale
of such Registrable Securities for the minimum period necessary to not interfere
with such Existing Offering, but in no event more than 90 days; provided, that
the Company may not deliver any such notice more than once in any 365-day
period. Notwithstanding the foregoing, the Holders shall have Piggy-Back
Registration Rights under Section 3 with respect to the Existing Offering.

2.7 Underwritten Offering. If any registration under Section 2 of this Agreement
is an underwritten offering, the Underwriter(s) that will administer the
offering shall be selected by the Company, subject to the prior written consent
of the Selling Demanding Holders (such consent not to be unreasonably withheld).

2.8 Withdrawal. If Riverwood or a Majority-In-Interest of the Selling Demanding
Holders disapprove of the terms of any underwriting or are not entitled to
include all of their Registrable Securities in any offering, Riverwood or such
Majority-In-Interest of the Selling Demanding Holders may elect to withdraw from
such offering by giving written notice to the Company and the Underwriter or
Underwriters of their request to withdraw prior to the effectiveness of the
Registration Statement filed with the Commission with respect to such Demand
Registration. If a Majority-In-Interest of the Selling Demanding Holders
withdraws from a proposed offering relating to a Demand Registration, then such
registration shall not count as a Demand Registration provided for in
Section 2.5.

 

  3. Piggyback Registration.

3.1 Notice. If at any time the Company shall determine to register any of its
Equity Securities, either for its own account or for the account of a security
holder or holders or otherwise file a Registration Statement under the
Securities Act with respect to an offering of Equity Securities (other than a
Registration Statement: (i) filed in connection with any employee stock option
or other benefit plan, (ii) for an exchange offer or offering of securities
solely to the Company’s existing stockholders, (iii) for an offering of debt
that is convertible into Equity Securities of the Company or (iv) for a dividend
reinvestment plan, then the Company), the Company shall:

 

8



--------------------------------------------------------------------------------

(a) promptly give the Holders written notice thereof, but in no event less than
ten (10) days before the anticipated filing date, which notice shall describe
the amount and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, of the offering;

(b) offer to the Holders of Registrable Securities in such notice the
opportunity to register the sale of such number of Registrable Securities as
such Holders may request in writing within ten (10) days following receipt of
such notice (a “Piggy-Back Registration”);

(c) include in such Registration Statement, and in any underwriting involved
therein, all of the Registrable Securities specified in a written request or
requests made by the Holders within such ten (10) day-period described in clause
(b) above, except as set forth in Section 3.2 below;

(d) use its reasonable best efforts to cause the managing Underwriter or
Underwriters of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Piggy-Back Registration on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof; and

(e) use reasonable best efforts to keep the Registration Statement in respect of
such Piggy-Back Registration in effect and maintain compliance with all
securities laws for the Registration Period.

 

  3.2 Reduction of Offering in Underwritten Piggy-Back Registrations;
Underwriting.

(a) If the managing Underwriter or Underwriters for a Piggy-Back Registration
that is to be an underwritten offering advises the Company and the Holders of
Registrable Securities in writing that the dollar amount or number of securities
which the Company desires to sell, taken together with shares of Common Stock or
other securities, if any, as to which registration has been demanded pursuant to
written contractual arrangements with persons other than the Holders of
Registrable Securities hereunder, the Registrable Securities as to which
registration has been requested under Section 2, and the shares of Common Stock
or other securities, if any, as to which registration has been requested
pursuant to the written contractual piggy-back registration rights of other
stockholders of the Company, exceeds the maximum dollar amount or maximum number
of securities that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Number of Securities”), then the Company
shall include in any such registration:

 

9



--------------------------------------------------------------------------------

(i) if the registration is undertaken for the Company’s account: (A) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Securities (the “Company
Shares”); (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), all of the securities requested
to be included therein pursuant to the Pegasus Registration Rights Agreement,
that certain Registration Rights Agreement, dated as of January 14, 2011, by and
between the Company and The Home Depot, Inc. and that certain Registration
Rights Agreement, dated as of June 6, 2011, by and between the Company and
Geveran Investments Ltd., in accordance with the terms of such registration
rights agreements, that can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), all of the Registrable
Securities requested by the Holders to be included therein that can be sold
without exceeding the Maximum Number of Securities; and (D) fourth, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A), (B) and (C), the shares of Common Stock or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual arrangements with such persons that can
be sold without exceeding the Maximum Number of Securities; and

(ii) if the registration is a “demand” registration undertaken at the demand of
persons other than the Holders of Registrable Securities pursuant to written
contractual arrangements with such persons: (A) first, all of the securities
requested to be included therein by any persons exercising such “demand”
registration rights (the “Demand Shares”), that can be sold without exceeding
the Maximum Number of Securities; (B) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (A), all of
the securities requested to be included therein pursuant to the Pegasus
Registration Rights Agreement, that certain Registration Rights Agreement, dated
as of January 14, 2011, by and between the Company and The Home Depot, Inc. and
that certain Registration Rights Agreement, dated as of June 6, 2011, by and
between the Company and Geveran Investments Ltd., in accordance with the terms
of such registration rights agreements, that can be sold without exceeding the
Maximum Number of Securities; (C) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (A) and (B), all
of the Registrable Securities requested by the Holders to be included therein
that can be sold without exceeding the Maximum Number of Securities; (E) fourth,
to the extent that the

 

10



--------------------------------------------------------------------------------

Maximum Number of Securities has not been reached under the foregoing clauses
(A), (B), and (C), the shares of Common Stock or other securities for the
account of other persons that the Company is obligated to register pursuant to
written contractual arrangements with such persons that can be sold without
exceeding the Maximum Number of Securities; and (E) fifth, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A), (B), (C), and (D), the Company Shares that can be sold without
exceeding the Maximum Number of Securities.

If the number of Registrable Securities that any Holder requested be included in
any such underwriting is to be reduced as a result of this Section 3.2(a), the
Company shall promptly notify such Holder in writing of any such reduction and
the number of Registrable Securities of such Holder that will be included in
such registration.

(b) Other than as set forth in Section 5.1, nothing in this Section 3.2 shall
create any liability on the part of the Company to the Holders if the Company in
its sole discretion should decide not to file a Registration Statement proposed
to be filed pursuant to this Section 3.2 or to withdraw such Registration
Statement subsequent to its filing, regardless of any action whatsoever that a
Holder may have taken, whether as a result of the issuance by the Company of any
notice hereunder or otherwise.

(c) Upon receipt of any written notice from the Company of the happening of any
event of the kind described in Section 5.2(g)(iv), or, in the case of a resale
registration on Form S-3 pursuant to Section 4 hereof, upon any suspension by
the Company, pursuant to a written insider trading compliance program adopted by
the Company’s board of directors, of the ability of all “insiders” covered by
such program to transact in the Company’s securities because of the existence of
material non-public information, each Holder of Registrable Securities included
in any registration shall immediately discontinue disposition of such
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until such Holder receives the supplemented or amended
prospectus contemplated by Section 5.2(g)(iv) or the restriction on the ability
of “insiders” to transact in the Company’s securities is removed, as applicable,
and, if so directed by the Company, each such Holder will deliver to the Company
all copies, other than permanent file copies then in such holder’s possession,
of the most recent prospectus covering such Registrable Securities at the time
of receipt of such notice.

(d) Upon receipt of written notice from the Company that a Registration
Statement or prospectus contains a misstatement or omits to state a material
fact, each Holder of Registrable Securities shall forthwith discontinue the
disposition of Registrable Securities until the Holder has received copies of
the supplemented or amended prospectus that corrects such misstatement or
omission, or until such Holder is advised in writing by the Company that the use
of the prospectus may be resumed, and, if directed by the Company, such Holder
shall deliver to the Company (at the Company’s expense) all copies of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice; provided, that the Company shall have provided such written
notice to each other person who had elected to register securities in connection
with the applicable Piggy-Back Registration pursuant to written contractual
arrangements that such person had with the Company.

 

11



--------------------------------------------------------------------------------

3.3 Withdrawal. Any Holder of Registrable Securities may elect to withdraw such
Holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of the Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 5.

 

4. Registrations on Form S-3.

 

  4.1 Registrations on Form S-3.

(a) At any time and from time to time after a Qualified Public Offering, the
Demand Holders may request in writing that the Company register (a “Form S-3
Registration”) the resale of any or all of such Registrable Securities on Form
S-3 or any similar short-form registration which may be available at such time
(“Form S-3”). Upon receipt of such written request, the Company will promptly
give written notice of the proposed registration to all other Holders of
Registrable Securities, and, as soon as practicable thereafter, subject to the
provisions of Section 3, effect the registration of all or such portion of such
Holder’s or Holders’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities or other
securities of the Company, if any, or any other Holder or Holders that are
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from the Company;
provided, that the Company shall not be obligated to effect any such
registration pursuant to this Section 4, (i) if Form S-3 is not available for
such offering or (ii) if the Holders of the Registrable Securities, together
with the holders of any other securities of the Company entitled to inclusion in
such registration, propose to sell Registrable Securities and such other
securities (if any) at an aggregate price to the public of less than $500,000.
Registrations effected pursuant to this Section 4.1(a) shall not be counted as
Demand Registrations effected pursuant to Section 2.5.

(b) The Demand Holder may initiate an unlimited number of offerings or sales
(which may be underwritten or non-underwritten) of all or part of the
Registrable Securities included on Form S-3 (a “Shelf Take-Down”), and with
respect to each Shelf Take-Down, each other Holder of Registrable Securities
included in a Form S-3 shall be entitled to sell their pro rata portion of
Registrable Securities that they previously requested be included in such Form
S-3. Notwithstanding anything herein to the contrary, for the avoidance of
doubt, any Shelf Take-Down that is underwritten (other than a Marketed
Underwritten Shelf Take-Down) will not count as a Demand

 

12



--------------------------------------------------------------------------------

Registration for purposes of Section 2.5. If such Shelf Take-Down is a Marketed
Underwritten Shelf Take-Down, the non-initiating Holders of Registrable
Securities and other holders with contractual piggy-back rights will have the
right to sell in such Shelf Take-Down their pro rata portion of Registrable
Securities that they previously requested be included in such Form S-3 pursuant
to, and in accordance with, the provisions applicable to Piggy-Back
Registrations as set forth in Section 2. If such Shelf Take-Down is a
Non-Marketed Underwritten Shelf Take-Down, none of the non-initiating Holders of
Registrable Securities nor any other person will have the right to sell in such
Shelf Take-Down any of the Registrable Securities they previously had requested
be included on such Shelf Registration Statement.

 

  5. Expenses of Registration; Registration Procedures.

5.1 Expenses. All Registration Expenses incurred in connection with any
registration, qualification or compliance pursuant to this Agreement shall be
borne by the Company.

5.2 Procedures. In the case of each registration by the Company pursuant to this
Agreement, the Company shall:

(a) use reasonable best efforts, if requested, prior to filing a Registration
Statement or prospectus or any amendment or supplement thereto, furnish without
charge to the selling Holders (and their legal counsel) and each Underwriter
(and its legal counsel), if any, of the Registrable Securities covered by such
Registration Statement copies of such Registration Statement (in each case
including all exhibits thereto and documents incorporated by reference therein),
prospectus (including each preliminary prospectus), any amendment or supplement
thereto as proposed to be filed, and such other documents as the Holders (or
their legal counsel) of Registrable Securities included in such registration may
request in order to facilitate the disposition of the Registrable Securities
owned by such Holders;

(b) use reasonable best efforts to prepare and file with the SEC such
amendments, including post-effective amendments, and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and in compliance with
the provisions of the Securities Act until all Registrable Securities and other
securities covered by such Registration Statement have been disposed of in
accordance with the intended methods of disposition by the Holders thereof set
forth in such Registration Statement;

(c) use reasonable best efforts to furnish to the Holders of Registrable
Securities covered by such Registration Statement such number of conformed
copies of such Registration Statement and of each such amendment, including any
post-effective amendments, and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus contained in such
Registration Statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, and such other documents, as the Holders may reasonably request;

 

13



--------------------------------------------------------------------------------

(d) use commercially reasonable efforts to register or qualify all Registrable
Securities and other securities covered by such Registration Statement under
such other securities or blue sky laws of such jurisdictions as the Holders
shall reasonably request (the “Blue Sky Laws”), to keep such registration or
qualification in effect for so long as such Registration Statement remains in
effect, and take any other action which may be reasonably necessary or advisable
to enable the Holders to consummate the disposition in such jurisdictions of the
securities owned by the Holders, except that the Company shall not for any such
purpose be required to qualify generally to do business as a foreign corporation
in any jurisdiction wherein it would not but for the requirements of this
Section 5.2(d) be obligated to be so qualified or to consent to general service
of process in any such jurisdiction;

(e) enter into customary agreements (including, if applicable, an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities. The representations, warranties and covenants of the Company in any
underwriting agreement which are made to or for the benefit of any Underwriters,
to the extent applicable, shall also be made to and for the benefit of the
Holders of Registrable Securities included in such Registration Statement. No
Holder of Registrable Securities included in such Registration Statement shall
be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Holder’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Holder’s material agreements and organizational documents,
and with respect to written information relating to such Holder that such Holder
has furnished in writing expressly for inclusion in such Registration Statement.
Holders of Registrable Securities shall agree to such covenants and
indemnification and contribution obligations for selling stockholders as are
customarily contained in agreements of that type;

(f) use commercially reasonable efforts to cause all Registrable Securities
covered by such Registration Statement to be registered with or approved by such
other United States Federal or state governmental agencies or authorities as may
be necessary to enable the Holders thereof to consummate the disposition of such
Registrable Securities;

(g) promptly, and in no event more than two (2) business days after such filing,
notify the Holders of Registrable Securities included in such Registration
Statement of such filing, and shall further notify such Holders promptly and
confirm such advice in writing in all events within two (2) business days of the
occurrence of any of the following: (i) when such Registration Statement becomes
effective; (ii) when any post-effective amendment to such Registration Statement
becomes effective; (iii) the issuance or threatened issuance by the Commission
of any stop order (and the Company shall take all actions required to prevent
the entry of such stop order or to remove it if

 

14



--------------------------------------------------------------------------------

entered); and (iv) any request by the Commission for any amendment or supplement
to such Registration Statement or any prospectus relating thereto or for
additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the Holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall
furnish to the Holders of Registrable Securities included in such Registration
Statement and to the legal counsel for any such Holders, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
Holders and legal counsel with a reasonable opportunity to review such documents
and comment thereon, and the Company shall not file any Registration Statement
or prospectus or amendment or supplement thereto, including documents
incorporated by reference, to which such holders or their legal counsel shall
object.

(h) after the filing of the Registration Statement, promptly notify the Holders
of any stop order issued or, to its knowledge, threatened by the SEC and take
all reasonable actions required to prevent the entry of such stop order or to
remove it if entered;

(i) use reasonable best efforts to provide and cause to be maintained a transfer
agent for all Registrable Securities covered by such Registration Statement from
and after a date not later than the effective date of such Registration
Statement;

(j) use reasonable best efforts to list all Registrable Securities covered by
such Registration Statement on any national or regional securities exchange or
quoting service on which any of the Common Stock is then listed or quoted,
including any over-the-counter trading activity;

(k) the Chief Executive Officer of the Company and all other officers and
members of the management of the Company shall cooperate fully in any offering
of Registrable Securities hereunder, which cooperation shall include, without
limitation, the preparation of the Registration Statement with respect to such
offering and all other offering materials and related documents, and
participation in meetings with Underwriters, attorneys, accountants and
potential investors;

(l) make reasonably available for inspection by the Holders requesting
registration of Registrable Securities, any Underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other professional retained by the Holders or Underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise

 

15



--------------------------------------------------------------------------------

their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any Inspectors
in connection with such Registration Statement. Records which the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such Registration Statement, (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction or (iii) such Holder is bound by a confidentiality
obligation to the Company. The Holders agree that information obtained by it as
a result of such inspections shall be deemed confidential and shall not be used
by it as the basis for any market transactions in the securities of the Company
or its affiliates unless and until such is made generally available to the
public;

(m) if requested by the Holder, use commercially reasonable efforts to furnish
to each Holder of Registrable Securities included in any Registration Statement
a signed counterpart, addressed to such Holder, of (i) any opinion of counsel to
the Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each Holder of Registrable Securities included in such Registration
Statement, at any time that such Holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect;

(n) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC with respect to the disposition of all
Registrable Securities covered by such Registration Statement, and make
available to the Company’s stockholders, as soon as practicable, an earnings
statement covering a period of twelve (12) months, beginning within three
(3) months after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder; and

(o) upon the permitted transfer of any Registrable Securities by the Holders in
connection with a registration hereunder, the Company shall furnish unlegended
certificates representing ownership of the Registrable Securities in such
denominations as shall be requested by the Holders or the Underwriters.

 

  6. Indemnification.

6.1 Company. The Company agrees to indemnify and hold harmless each Holder, each
other holder of Registrable Securities, and each of their respective directors,
officers, employees, affiliates, partners, members, attorneys, agents and
representatives, and each person, if any, who controls any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
if Registrable Securities held by the Holder are included in the securities with
respect to which registration, qualification or compliance has been effected
pursuant to this Agreement (each, a “Holder Indemnified Party”), from and
against all expenses,

 

16



--------------------------------------------------------------------------------

claims, losses, damages, judgments and liabilities (or actions in respect
thereof), whether joint or several, arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus, offering circular or other document (including any related
Registration Statement) or any amendments or supplements of any of the foregoing
which are incident to any registration, qualification or compliance, or arising
out of or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act or
the Blue Sky Laws including any rule or regulation promulgated thereunder
applicable to the Company relating to action or inaction required of the Company
in connection with any such registration, qualification or compliance, and the
Company shall promptly reimburse the Holder Indemnified Parties for any
attorney’s fees, legal and any other expenses reasonably incurred in connection
with investigating and defending any such expense, claim, loss, damage, judgment
and/or liability (or actions in respect thereof); provided, that the Company
will not be liable in any such case to the extent that any such expense, claim,
loss, damage, judgment or liability arises out of or is based on any untrue
statement (or alleged untrue statement) or omission (or alleged omission)
contained in a writing signed by such Holder and furnished to the Company by
that Holder and stated to be specifically for use in preparing such Registration
Statement, prospectus, offering circular or other document incident to such
registration, qualification or compliance in that writing. The Company also
shall indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each person who controls
such Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 6.1.

6.2 Holder. Each Holder agrees, if Registrable Securities or other securities
held by such Holder are included in the securities as to which such
registration, is being effected, to indemnify and hold harmless the Company,
each of its directors and officers and each Underwriter, if any, of the Company’
securities covered by such a Registration Statement, and each person who
controls such Underwriter within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, from and against all expenses, claims,
losses, damages, judgments and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such Registration Statement, prospectus,
offering circular or other document incident to such registration, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, if
the statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling Holder expressly
for use therein, and shall reimburse the Company and such directors and
officers, Underwriters or control persons of Underwriters for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such expense, claim, loss, damage, judgment, liability or action, in each
case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, prospectus, offering circular or other document incident
to such registration, and contained in a writing furnished by the Holder to the
Company specifically for use in preparing such Registration Statement,
prospectus, offering circular or other document incident to such registration,
qualification or compliance in that writing. Notwithstanding anything herein to
the contrary, each selling Holder’s indemnification and reimbursement
obligations hereunder shall be several and not joint and shall be limited to the
amount of any net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such selling Holder from the sale of
Registrable Securities which gave rise to such indemnification or reimbursement
obligation.

 

17



--------------------------------------------------------------------------------

6.3 Procedures. Promptly after receipt by any person of any notice of any loss,
claim, damage or liability or any action in respect of which indemnity may be
sought pursuant to Section 6.1 or 6.2, such person (the “Indemnified Party”)
shall, if a claim in respect thereof is to be made against any other person for
indemnification hereunder, notify such other person (the “Indemnifying Party”)
in writing of the expense, claim, loss, damage, judgment, liability or action;
provided, that the failure by the Indemnified Party to notify the Indemnifying
Party shall not relieve the Indemnifying Party from any liability which the
Indemnifying Party may have to such Indemnified Party hereunder, except and
solely to the extent the Indemnifying Party is actually and materially
prejudiced by such failure. If the Indemnified Party is seeking indemnification
with respect to any claim or action brought against the Indemnified Party, then
the Indemnifying Party shall be entitled to participate in such claim or action,
and, to the extent that it wishes, jointly with all other Indemnifying Parties,
to assume control of the defense thereof with counsel reasonably satisfactory to
the Indemnified Party. After notice from the Indemnifying Party to the
Indemnified Party of its election to assume control of the defense of such claim
or action, the Indemnifying Party shall not be liable to the Indemnified Party
for any legal or other expenses subsequently incurred by the Indemnified Party
in connection with the defense thereof other than reasonable costs of
investigation; provided, that in any action in which both the Indemnified Party
and the Indemnifying Party are named as defendants, the Indemnified Party shall
have the right to employ separate counsel (but no more than one such separate
counsel) to represent the Indemnified Party and its controlling persons who may
be subject to liability arising out of any claim in respect of which indemnity
may be sought by the Indemnified Party against the Indemnifying Party, with the
fees and expenses of such counsel to be paid by such Indemnifying Party if,
based upon the written opinion of counsel of such Indemnified Party,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, consent to
entry of judgment or effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.

6.4 Equitable Relief.

(a) If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any expenses, losses, claims, damages, liabilities, or actions referred to
herein, the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such Indemnified Party as the result of such expense,
loss, claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and of the
Indemnified Party on the other in connection with the actions or omissions or
allegation(s) that resulted in such expense, loss, claim, damage, liability or

 

18



--------------------------------------------------------------------------------

action, as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Indemnifying
Party or by the Indemnified Party and the parties’ relevant intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission; provided, that in no event shall any contribution by any Holder
hereunder exceed the net proceeds (after payment of any underwriting fees,
discounts, commissions or taxes) from the sale of shares in the offering
actually received by such Holder.

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding
Section 6.4(a).

(c) The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in Section 6.4(a) shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses incurred by such Indemnified Party in connection with investigating or
defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

6.5 Survival. The obligations of the Company and the Holders under this
Section 6 shall survive the completion of any offering of Registrable Securities
in a Registration Statement and the termination of this Agreement. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the prior written consent of each Indemnified Party (which consent
shall not be unreasonably withheld), consent to the entry of any judgment or
enter into any settlement. Unless waived in writing by the Indemnified Party,
all judgments and settlements must include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation.

7. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC which may permit the sale of the Registrable
Securities to the public without registration, the Company agrees to use
commercially reasonable efforts to:

7.1 Public Information. Make and keep public information available as those
terms are understood and defined in Rule 144(c) under the Securities Act;

7.2 Filings. File with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

7.3 Compliance. So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144(c), and of the Securities
Act and the Exchange Act;

 

19



--------------------------------------------------------------------------------

7.4 Removal of Legends. The Company will, at the written request of a Holder,
upon receipt from such Holder of a certificate certifying (i) that such Holder
has held its Registrable Securities for the applicable holding period under Rule
144 with respect to the Holder’s possession of such Registrable Securities, as
in effect on the date of such certificate, (ii) that such Holder has not been an
affiliate (as defined in Rule 144) of the Company during any of the 90 preceding
days, and (iii) as to such other matters as may be required in accordance with
Rule 144, remove from the stock certificates representing such Registrable
Securities that portion of any restrictive legend which relates to the
registration provisions of the Securities Act; and

7.5 Additional Information. The Company acknowledges and agrees that the
purposes of the requirements contained in this Section 7 are to enable the
Holders to comply with the current public information requirement contained in
Paragraph (c) of Rule 144 under the Securities Act should the Holders ever wish
to dispose of any of the securities of the Company acquired by it without
registration under the Securities Act in reliance upon Rule 144 (or any other
similar exemptive provision). The Company shall take such other measures, and
file such other information, documents and reports, as shall hereafter be
required by the SEC as a condition to the availability of Rule 144 under the
Securities Act (or any similar provision hereafter in effect).

7.6 Form S-3. The Company shall use commercially reasonable efforts to obtain
eligibility to use Form S-3, and shall take such further action as the Holders
of Registrable Securities may reasonably request, all to the extent required
from time to time to enable such Holders to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such rules may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission.

8. Holdback Agreements.

8.1 No Holder of Registrable Securities shall sell, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale (including sales
pursuant to Rule 144) (a “Sale Transaction”) of any Equity Securities of the
Company, or any securities convertible into or exchangeable or exercisable for
any such Equity Securities, during the seven (7) day period prior to and the 180
day period beginning on the effective date of the Company’s initial Qualified
Public Offering (or such shorter period of time as is sufficient and
appropriate, in the sole discretion of the managing Underwriter) (the “QPO
Holdback Period”), except as part of such Qualified Public Offering; provided,
that the following persons are restricted in the same manner and for the same
duration: (A)(i) all of the Company’s affiliates and executive officers and all
of the members of the Board of Directors, and (ii) the holders of Pegasus Shares
and any successors, assigns and transferees, and (B) if such persons are selling
stockholders in the Company’s initial Qualified Public Offering, (i) the holders
of Home Depot Shares and any successors, assigns and transferees and (ii) the
holders of Geveran Shares and any successors, assigns and transferees thereof,
in each such case. In connection with any underwritten registrations (other than
the initial Qualified

 

20



--------------------------------------------------------------------------------

Public Offering), no Holder of Registrable Securities shall effect any such Sale
Transaction during the seven (7) day period prior to and the 90 day period
beginning on the effective date of such offering (or such shorter period of time
as is sufficient and appropriate, in the sole discretion of the managing
Underwriter) (each, a “Following Holdback Period”); provided, that the following
persons are restricted in the same manner and for the same duration: (A)(i) all
of the Company’s affiliates and executive officers and all of the members of the
Board of Directors, and (ii) the holders of Pegasus Shares and any successors,
assigns and transferees, and (B) if such persons are selling stockholders in the
underwritten public offering (other than the initial Qualified Public Offering),
(i) the holders of Home Depot Shares and any successors, assigns and transferees
and (ii) the holders of Geveran Shares and any successors, assigns and
transferees thereof, in each such case. If (i) the Company issues an earnings
release or other material news or a material event relating to the Company and
its subsidiaries occurs, in either case during the last 17 days of the QPO
Holdback Period or any Following Holdback Period (as applicable) or (ii) prior
to the expiration of the QPO Holdback Period or any Following Holdback Period
(as applicable), the Company announces that it will release earnings results
during the 16 day period beginning upon the expiration of such period, then to
the extent necessary for a managing or co managing Underwriter of a registered
offering required hereunder to comply with NASD Rule 2711(f)(4) (or any
successor rule), the QPO Holdback Period or any Following Holdback Period (as
applicable) shall be extended until 18 days after the earnings release or the
occurrence of the material news or event, as the case may be (such period
referred to herein as the “Holdback Extension”); provided, that the following
persons are restricted in the same manner and for the same duration: (A)(i) all
of the Company’s affiliates and executive officers and all of the members of the
Board of Directors, and (ii) the holders of Pegasus Shares and any successors,
assigns and transferees, and (B) if such persons are selling stockholders in the
applicable underwritten offering, (i) the holders of Home Depot Shares and any
successors, assigns and transferees and (ii) the holders of Geveran Shares and
any successors, assigns and transferees thereof, in each such case. The Company
shall promptly notify the Holders of any earnings release, news or event that
may give rise to a Holdback Extension. Subject to the provisos included in this
Section 8.1, the Company may impose stop transfer instructions with respect to
the Equity Securities (or other securities) subject to the foregoing restriction
until the end of such period, including any period of Holdback Extension.

8.2 The Company (a) shall not effect any public sale or distribution of its
Equity Securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven (7) day period prior to and
during such period of time as may be determined by the Underwriters managing the
underwritten registration following the effective date of any underwritten
Demand Registration, a Joint Demand Registration or any underwritten Piggyback
Registration (not to exceed 180 days in connection with the Company’s initial
Qualified Public Offering or 90 days in all other cases, except in each case as
extended during the period of any Holdback Extension), except as part of such
underwritten registration or pursuant to registrations on Form S–8 or any
successor form and unless the Underwriters managing the registered public
offering otherwise agree in writing, and (b) shall take commercially reasonable
efforts to cause each holder of at least 1% of its Equity Securities, or any
securities convertible into or exchangeable or exercisable for Equity
Securities, purchased from the Company at any time after the date of this
Agreement (other than in a registered public offering) to agree not to effect
any public sale or distribution (including sales pursuant to Rule 144) of any
such securities during such period (as extended by any Holdback Extension),
except as part of such underwritten registration, if otherwise permitted, unless
the Underwriters managing the registered public offering otherwise agree in
writing.

 

21



--------------------------------------------------------------------------------

9. Termination of Rights. The provisions of this Agreement, except the
provisions in Sections 5 and 6 of this Agreement, shall terminate upon the
earlier of: (i) the first day that all Registrable Securities have been sold by
the Holders; (ii) with regard to any specific Holder, the first day that such
Holder no longer owns any Registrable Securities; provided, that the
indemnification and contribution rights and obligations hereunder shall not
terminate and shall survive forever. The period this Agreement is in effect is
referred to as the “Registration Period.”

10. Miscellaneous.

10.1 Transfer or Assignment of Registration Rights. This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part. This Agreement and the rights,
duties and obligations of Riverwood or any subsequent Holder of Registrable
Securities hereunder may be freely assigned by Riverwood or such other Holder of
Registrable Securities in conjunction with and to the extent of any transfer by
Riverwood or such other Holder of Registrable Securities to any person;
provided, that none of the rights, duties or obligations of Riverwood or such
other Holder of Registrable Securities shall be assignable unless: (i) the
aggregate amount of Registrable Securities transferred to such transferee
amounts to at least 1% of the then issued and outstanding Common Stock, which
for Equity Securities, shall be calculated in accordance with Section 13 of the
Exchange Act and the rules and regulations promulgated thereunder; and (ii) such
transferee signs a joinder agreement to this Agreement in a form reasonably
satisfactory to the Company. This Agreement and the provisions hereof shall be
binding upon and shall inure to the benefit of each of the parties hereto and
their respective successors and the permitted assigns of Riverwood or such other
holder of Registrable Securities or of any assignee of Riverwood or such other
holder of Registrable Securities. This Agreement is not intended to confer any
rights or benefits on any persons that are not party hereto other than as
expressly set forth in Section 6 and this Section 10.1.

10.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. Each of the parties hereby agrees that
any action, proceeding or claim against it arising out of or relating in any way
to this Agreement shall be brought and enforced in the courts of the State of
New York or the United States District Court for the District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each of the parties hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum.

10.3 Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile or electronic mail), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

22



--------------------------------------------------------------------------------

10.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

10.5 Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by first-class mail, postage
prepaid, or otherwise delivered by hand or by messenger, addressed (a) if to a
Holder, at the address of such Holder on the books of the Company, or at such
other address as such Holder shall have furnished to the Company in writing, or
(b) if to the Company, at the address of its principal offices.

10.6 Amendments and Waivers. Any term of this Agreement may be amended with the
written consent of the Company and (x) Riverwood for so long as it holds any
Registrable Securities and thereafter, (y) the Holders of at least a
Majority-In-Interest of the Registrable Securities. Any amendment or waiver
effected in accordance with this Section 10.6 shall be binding upon the Holders,
each transferee of the Registrable Securities, each future holder of all such
Registrable Securities, and the Company.

10.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement, and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

10.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their permitted successors and assigns (if
any). Subject to Section 10.1, no party may assign this Agreement or any rights,
interests or obligations hereunder (in whole or in part, by operation of law or
otherwise) to any person without the prior written consent of the other party,
and any attempt to make such assignment without such consent shall be null and
void ab initio.

10.9 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party to this Agreement, upon any breach or default of
any other party, shall impair any such right, power or remedy of such
non-breaching party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be made in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to the Holders, shall be cumulative
and not alternative.

 

23



--------------------------------------------------------------------------------

10.10 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and any other written or oral agreements between the
parties hereto are expressly canceled.

10.11 Aggregation of Stock. All Registrable Securities held or acquired by
affiliated entities or persons shall be aggregated for the purposes of
determining the availability of any right under this Agreement.

10.12 Adjustment of Share Amounts. All share amounts in this Agreement are
subject to adjustment (a) in the event of any stock split, stock dividend or
share combination (reverse stock split) and (b) in accordance with the
Certificate of Designation creating the Preferred Shares.

10.14 Remedies. The Company acknowledges that in the event of any breach of this
Agreement by the Company, or any controversy arises concerning any Holder’s
rights or obligations under this Agreement, such Holder (1) would be irreparably
and immediately harmed by such breach, (2) may not be made whole by monetary
damages, and (3) shall be entitled to seek temporary and permanent injunctions
(or their functional equivalents) to prevent any such breach and/or to compel
specific performance of this Agreement, in addition to all other remedies to
which such Holder may be entitled at law or in equity. The remedies of such
Holder under this Agreement shall be cumulative of each other and of the
remedies available at law or in equity. Such Holder’s full or partial exercise
of any such remedy shall not preclude any subsequent exercise by such Holder of
the same or any other remedy.

10.15 Construction. Whenever the context requires in this Agreement, the gender
of all words used in Agreement include the masculine, feminine, and neuter and
the singular form of nouns, pronouns, and verbs shall include the plural and
vice versa. Use of “herein,” “hereof,” “hereby,” “hereunder,” or similar terms
in this Agreement refer to this Agreement as a whole and not to any particular
provision or part hereof. Unless otherwise specified, all references to a
Section refer to sections of this Agreement. The terms “include,” “includes,”
and “including” mean “include without limitation,” “includes without
limitation,” and “including without limitation” and the term “or” has the
inclusive meaning represented by the phrase “and/or”.

10.16 Other Registration Rights. Except for (i) the Amended and Restated
Registration Rights Agreement, dated as of January 23, 2009, by and among the
Company and Pegasus Partners IV, L.P., (ii) the Registration Rights Agreement,
dated as of January 14, 2011, by and between the Company and The Home Depot,
Inc. and (iii) the Registration Rights Agreement, dated as of June 6, 2011, by
and between the Company and Geveran Investments Ltd., the Company represents and
warrants to each party hereto that no Person, other than a Holder of the
Registrable Securities, has any right to require the Company to register any
shares of the Company’s capital stock or other Equity Securities for sale or to
include shares of the Company’s capital stock or Equity Securities in any
registration filed by the Company for the sale of shares of capital stock for
its own account or for the account of any other Person.

 

24



--------------------------------------------------------------------------------

10.17 Waiver of Trial by Jury. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE ACTIONS OF ANY OF THE PARTIES HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

[Signature Page to Follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

LIGHTING SCIENCE GROUP CORPORATION By:   /s/ Gregory T. Kaiser Name:   Gregory
T. Kaiser Title:   Chief Financial Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

RW LSG HOLDINGS LLC By:   Riverwood Capital Partners L.P.,   its Managing Member
By:   Riverwood Capital L.P.,   its General Partner By:   Riverwood Capital GP
Ltd.,   its General Partner By:   /s/ Michael E. Marks Name: Michael E. Marks
Title: Director and CEO RW LSG MANAGEMENT HOLDINGS LLC By:   Riverwood Capital
Management L.P.,   its Managing Member By:   Riverwood Capital Management Ltd.,
  its General Partner By:   /s/ Michael E. Marks Name: Michael E. Marks Title:
Director and CEO

[Signature Page to Registration Rights Agreement]